DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 04/14/2021 with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.
In light of the collective teachings of the prior art of record, it is unclear what may form the basis of an allowable claim.

Election/Restrictions
Applicant's election with traverse of Species 4 (the embodiment according to Fig. 5) in the reply filed on 08/05/2020 is acknowledged.  
Applicant traversed the restriction in the reply filed on 08/05/2020 and identified “Claims 1-14, 19, 22-33, 35-38, 43-45 and 48-55” as reading on the provisionally elected species (see p. 16 of Remarks of 08/05/2020).
In response, the Examiner noted that claims 12, 13, 25-29, 31-33, 35, 37, 38, 43-45, 48-53 were drawn to non-elected species and provided a detailed explanation therefor (see pp. 3-6 of the Non-Final Office Action of 10/14/2020).
As such, claims 12, 13, 25-29, 31-33, 35, 37, 38, 43-45, 48-53 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
In the Reply of 04/14/2021, Applicant again traverses the Restriction requirement, asserting that “the claimed subject matter of claims 12, 13, 25-29, 31- 33, 35, 37, 38, 43-45 and 48-53 is also disclosed in the section titled "Summary Of The Invention"” (see second page, labeled as page “17”, and hereinafter referred to as p. 17, of Remarks filed 04/14/2021).  Applicant further asserts that “Thus, the Summary Of The Invention provides express support for a wind power plant possessing, inter alia, the features of the dependent claims, none of which features are mutually-exclusive to the elected species” (see p. 18 of Remarks).
In response, it is firstly noted, as was discussed at length in the Non-Final Office Action of 10/14/2020, that the limitations of the claims in question are explicitly discussed in reference to non-elected embodiments, different from the elected embodiment.
Secondly, Applicant asserts that the “Summary of The Invention provides support” for the dependent claims in question.  However, the “Summary” fails to clearly indicate that the features of the dependent claims in question are specifically descriptive of the elected invention.  Respectfully, there does not appear to be any support for the features set forth in the previously-withdrawn claims to be found in the disclosure as originally filed in the relevant section describing the elected Fig. 5 embodiment (see Fig. 5 and accompanying description at page 19, line 19 to p. 20, l. 24 in the specification as originally filed).
Furthermore, there would be a serious search and/or examination burden if restriction were not required because at least reasons (b), (c), and possibly (d), of the following apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Lastly, Applicant has failed to submit evidence or identify such evidence now of record showing the different species to be obvious variants or clearly admit on the record that this is the case.
The requirement is still deemed proper and is therefore made FINAL.
As such, claims 13, 25-29, 31-33, 35, 43, 44, 48-50, 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/05/2020, as well as in the reply filed 04/14/2021.
Claims 37, 38, 45, 51, 52, previously withdrawn, were canceled by Applicant in the Reply of 04/14/2021.
Claim 12 was amended to read on the claimed invention by Applicant in the Reply of 04/14/2021, and to facilitate prosecution is addressed in the rejections under 35 U.S.C. §103 hereinbelow.  
New claims 56, 57 were added by Applicant in the Reply of 04/14/2021, and do appear to be drawn to the elected invention.
Therefore, claims 1-12, 14, 19, 22-24, 30, 36, 54-57 are currently under examination; and claims 13, 25-29, 31-33, 35, 43, 44, 48-50, 53-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12, 14, 19, 22-24, 30, 36, and 54-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-12, 14, 19, 22-24, 30, 36, and 54-57, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic 
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the limitations “the same rotational axis,” “the flow of air” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claims 9, 10, the claims are dependent on claim 8, which introduces “at least one apparatus for storing”.  However, claims 9, 10 each introduce another “at least one apparatus for storing”.  The claims fail to make clear whether additional “apparatus for storing” features are being required or whether reference should be made to —the apparatus for storing— in reference to the “apparatus” set forth in claim 8.
Regarding claim 10, the limitation “the electrolytically generated hydrogen” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 11, the limitation “the rectifier” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, claim 1 introduces the feature of “a rectifier” in the alternative only.
Regarding claim 24, 
Regarding claim 24, the limitation “to extend the range of the road vehicle of one charge cycle” is vague and indefinite.  Notably, the claim fails to make clear what “one charge cycle” may comprise and the manner by which it may be “extend[ed]”.
Regarding claim 30, the limitation “a capacitor or accumulator” is vague and indefinite.  Notably, the claim fails to make clear whether the “accumulator” introduced in claim 30 may be the same as, or separate and distinct from, the “at least one accumulator” set forth in claim 6, upon which claim 30 is dependent.
Regarding claim 36, the limitations “the contact areas,” “the bottom-side wheels,” “the road” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 56, the limitations “the same rotational axis,” “the inflow wind,” “the car body,” “the engine compartment,” “the bottom side” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 57, the limitations “the same rotational axis,” “the inflow wind,” “the car body,” “the engine compartment,” “the underside” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claims 2-12, 14, 19, 22-24, 30, 36, 54, and 55, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 12, 14, 19, 22-24, 30, 36, 54, 55, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Munerato et al. (US 2016/0153308 A1) in view of Glynn (US 7,808,121 B1).
Regarding claim 1, as best understood, Munerato et al. discloses a wind generator (auxiliary generator 1 mounted on vehicle; see, e.g., Figs. 1, 6, 6a-6c), the wind generator comprising: 
- at least one wind wheel (rotor 6 with vanes 6a) which is mounted onboard of a road vehicle (car, no separate number; see, e.g., ¶ 80 and Figs. 1, 6, 6a-6c) to be rotatable around a rotational axis (rotor 6 rotates about central axis 6b), the at least one wind wheel comprising at least one blade (vanes 6a) configured to convert flow energy of wind into rotational energy, 
- at least one generator (current generator 8), the at least one generator being coupled to a hub or shaft (output shaft 7) of the at least one wind wheel (see, e.g., ¶ 62: current generator 8 
- wherein a center of gravity of the wind wheel, together with a hub and rotor shaft and rotatable parts of the generator or of the gear which are coupled to the hub or rotor shaft and rotate around the same rotational axis, is translationally movable in a horizontal or approximately horizontal direction together with the road vehicle (see, e.g., Fig. 6: generator 1 is translationally movable along with car in which it is mounted), 
- wherein the at least one generator is either a direct current generator or is an alternating current generator with an output side of the at least one generator being coupled to a rectifier so as to provide the electrical energy as a direct current output (see, e.g., ¶ 62: current generator 8 may be a dynamo—i.e., a direct current generator—or an alternator), 
- wherein at least one energy storage (accumulator 13) is coupled to KUCH-81 CIPthe direct current output of the at least one generator, or to the rectifier, for receiving and storing the electrical energy (see, e.g., ¶¶ 66-67: accumulator 13 is electrically connected to electric output terminal 11 of electric current generator 8); and 
- wherein the at least one wind wheel (rotor 6) is concealed behind a streamlined cowling (see, e.g., Fig. 6: rotor 6 is concealed behind front grill of the car, with extensions shown, forming what can be broadly interpreted as a ‘cowling’).
However, Munerato et al. appears to be silent regarding the possibility of opening and closing the cowling.
Glynn (Figures 2-5) discloses a wind generator, the wind generator comprising: 
- at least one wind wheel (e.g., wind turbine 19 in Fig. 2; wind turbines 43, 47 in Fig. 4) which is mounted onboard of a road vehicle (e.g., passenger vehicles 11, 35) to be rotatable around a rotational axis, the at least one wind wheel comprising at least one blade (see, e.g., Fig. 3 showing four blades per turbine) configured to convert flow energy of wind into rotational energy, 
- at least one generator (electrical generators 25, 55) coupled to the wind wheel (see Figs. 2, 4, respectively); wherein, notably,
- the at least one wind wheel is concealed behind a streamlined cowling (aerodynamic housings 23, 53; see Figs. 2, 4), which cowling may be (i) opened to expose the at least one wind wheel to the flow of air, and (ii) closed during acceleration of the road vehicle so as not to generate air resistance (aerodynamic housings 23, 53 are opened and closed via gates 15, 37, respectively; see also, e.g., column 4, lines 1-17; and, similarly, col. 5, ll. 9-26).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind generator of Munerato et al. with the use of gates to open and close the air path, as taught by Glynn, for the purpose of assisting in deceleration of the vehicle while generating electricity (with gates in open position), while not adding drag to the vehicle during normal operation (with gates in closed position).
Regarding claim 2,
Regarding claim 3, the combination of Munerato and Glynn further renders obvious that the at least one energy storage is mounted in such way that a center of gravity of the energy storage is translationally movable in a same direction and with a same speed as the center of gravity of the wind wheel (Munerato: see, e.g., Fig. 6: accumulator 13 is translationally movable with car in a same direction and same speed as the car).
Regarding claim 4, the combination of Munerato and Glynn further renders obvious that the at least one energy storage is a static storage for storing the electrical energy permanently (Munerato: accumulator 13 may be in the form of one or more rechargeable batteries; see, e.g., ¶ 68).
Regarding claim 6, the combination of Munerato and Glynn further renders obvious that the at least one energy storage (Munerato: accumulator 13) comprises at least one accumulator (Munerato: accumulator 13) for storing the fed electrical energy electrochemically (Munerato: accumulator 13 may be in the form of one or more rechargeable batteries; see, e.g., ¶ 68).
Regarding claim 7, the combination of Munerato and Glynn further renders obvious that the at least one energy storage comprises at least one lithium ion accumulator (Munerato: accumulator 13 may be in the form of one or more rechargeable batteries which may be of lithium ion type; see, e.g., ¶ 68).
Regarding claim 12, the combination of Munerato and Glynn further renders obvious that the translational movement of the wind generator (Munerato: auxiliary generator 1) is parallel to a surface area of a road (Munerato: see, e.g., Fig. 6: auxiliary generator 1 moves parallel to road surface upon which car/vehicle is driven).
Regarding claim 14, the combination of Munerato and Glynn further renders obvious that the wind generator has a mobile design, in particular by means of bottom-side wheels 
Regarding claim 19, the combination of Munerato and Glynn further renders obvious that the wind generator (Munerato: auxiliary generator 1) or its wind wheel (Munerato: rotor 6) or both are/is not coupled in terms of rotational movement to one of the bottom-side wheels (Munerato: auxiliary generator 1 is mounted on vehicle, as shown in Figs. 6, 7; but output shaft 7 of rotor 6 is not mechanically coupled to wheels of the car, rather output shaft 7 is connected to electric current generator 8).
Regarding claim 22, the combination of Munerato and Glynn renders obvious the invention as claimed, including a road vehicle (Munerato: car, see Figs. 6, 7; see also Figs. 10-16 for other types of road vehicles) but Munerato appears to be silent regarding a device for driving the vehicle.  Whereas such a device (e.g., internal combustion engine and/or electric motor for an electric/hybrid vehicle) would appear to be inherent, and certainly very well known in the art, the following is noted for expediting prosecution.
On the other hand, Glynn (Figure 1) further discloses: 
- a device (vehicle power means 1) for driving the vehicle in a translational motion (see, e.g., Fig. 1 and col. 4, ll. 18-20: The energy efficient land vehicle may be powered by an internal combustion engine, electric engine, or hybrid engine power means).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to understand and/or modify the wind generator of Munerato et al. with the explicit teaching of a device for driving the vehicle, as taught by Glynn, for the purpose of providing the vehicle with a driving device so the vehicle may be used as a vehicle.
Regarding claim 23, the combination of Munerato and Glynn further renders obvious that the drive device is designed as an internal combustion engine, or as at least one electric motor (Glynn: see, e.g., col. 4, ll. 18-20: The energy efficient land vehicle may be powered by an internal combustion engine, electric engine, or hybrid engine power means).
Regarding claim 24, the combination of Munerato and Glynn further renders obvious that an electric output of the at least one energy storage is electrically connectable to an electric input of the at least one electric motor in order to extend a range of the road vehicle (Glynn: see, e.g., col. 6, ll. 27-36: Use of the present invention may permit the alternator to be used less, thereby allowing more engine power to be used in propelling the vehicle. The present invention also permits generated electricity to be stored in auxiliary batteries used to power ancillary vehicle systems and accessories).
Regarding claim 30, as best understood, the combination of Munerato and Glynn further renders obvious that an electric input and an electric output of a capacitor or accumulator (Munerato: accumulator 13) are conductively connected to each other (Munerato: see, e.g., ¶ 68: accumulator 13 may comprise one or more rechargeable batteries—i.e., electricity may be both output and input thereto).
Regarding claim 36, as best understood,
Regarding claim 54, the combination of Munerato and Glynn further renders obvious that the vehicle (Munerato: car) is designed to transport people and/or goods (cars inherently transport people and can transport goods such as personal effects, groceries, etc.).
Regarding claim 55, the combination of Munerato and Glynn further renders obvious that the vehicle (Munerato: car) is a motorbus or a motorcar (Munerato: see, e.g., Figs. 6, 7: vehicle is a car/“motorcar”) or a motortruck (Munerato: see, e.g., Fig. 13: auxiliary generator 1 may also be mounted on other means of transport, including a truck).
Claims 5, 8-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Munerato et al. (US 2016/0153308 A1) in view of Glynn (US 7,808,121 B1) and further in view of Elahi (US 2008/0296904 A1).
Regarding claim 5, the combination of Munerato and Glynn renders obvious the invention as claimed, but appears to be silent regarding the possibility that the energy storage may comprise a capacitor.
 Regarding claim 8, the combination of Munerato and Glynn further renders obvious the invention as claimed, but appears to be silent regarding the possibility that the energy storage may comprise an apparatus for storing electrical energy chemically.
On the other hand, Elahi (Figures 1, 9) discloses a wind generator comprising:
at least one wind wheel (module 20, including turbine; see Fig. 9) mounted onboard of a road vehicle (see, e.g., Figs. 2, 4, 6—road vehicle may include a truck, bus, automobile, etc.);
at least one energy storage (electrical storage means 22, hydrogen and oxygen tanks 26, 28), wherein, notably: 
Regarding claim 5, the at least one energy storage may comprise a capacitor (see, e.g., ¶ 45: storage means 22 may comprise a battery or other conventional means for storing electrical energy, such as a capacitor) for storing the fed electrical energy electrically, especially in the form of an electrical field.
Regarding claim 8, that the at least one energy storage comprises at least one apparatus for storing the fed electrical energy chemically (tank 26 stores hydrogen gas; see, e.g., ¶ 45).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind generator of Munerato et al. with the explicit teaching of a capacitor for storing electrical energy, as taught by Elahi, where Munerato et al. appears silent regarding further details of different types of electric energy storage, and Elahi teaches a capacitor for storing electrical energy, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind generator of Munerato et al. with the use of an electrolysis system, as taught by Elahi, for the purpose of providing hydrogen and/or oxygen fuel for a fuel cell and/or providing hydrogen and/or oxygen fuel directly to the engine of the vehicle, in order to decrease the consumption of gasoline by the engine, allowing the engine to run more cleanly (see, e.g., ¶¶ 17-18, 48).
Regarding claim 9, the combination of Munerato, Glynn, and Elahi further renders obvious that at least one apparatus for storing the fed electrical energy chemically comprises at least one electrolytic cell (Elahi: electrolysis station 24), especially an electrolytic cell for the 
Regarding claim 10, the combination of Munerato, Glynn, and Elahi further renders obvious that at least one apparatus for storing the fed electrical energy chemically comprises at least one storage tank for storing the electrolytically generated hydrogen (Elahi: hydrogen storage tank 26; see, e.g., Fig. 1 and ¶ 45).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Munerato et al. (US 2016/0153308 A1) in view of Glynn (US 7,808,121 B1) and further in view of Huang (US 2008/0272733 A1).
Regarding claim 11, the combination of Munerato and Glynn renders obvious the invention as claimed, including that the generator (Munerato: current generator 8) may be either a direct current generator or an alternator (Munerato: see ¶ 62).
However, Munerato et al. appears to be silent regarding use of a rectifier if the generator used is an alternator.
On the other hand, Huang (Figure 1) discloses a wind generator including a wind wheel (fan 112), a generator (electric generator 114) coupled to the wind wheel (see Fig. 1), wherein the generator (generator 114) generates alternating current and is coupled to a rectifier (rectifier 116) for providing electrical energy as direct current (see, e.g., ¶ 17), wherein, notably, the rectifier is a bridge rectifier (see ¶ 17: rectifier 116 is a diode bridge rectifier).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind generator of Munerato et al. with the use of a bridge rectifier, as taught by Huang, for the purpose of allowing storage of electric energy in the form of direct current if the generator used is an alternator/produces alternating current.
.
Claims 56, 57, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Munerato et al. (US 2016/0153308 A1) in view of Glynn (US 7,808,121 B1) and further in view of Walsh (US 7,665,554 B1).
Regarding claim 56, as best understood, Munerato et al. discloses a wind generator (auxiliary generator 1 mounted on vehicle; see, e.g., Figs. 1, 6, 6a-6c), comprising:
- at least a one wind wheel (rotor 6 with vanes 6a) which is mounted onboard of a road vehicle (car, no separate number; see, e.g., ¶ 80 and Figs. 1, 6, 6a-6c) to be rotatable around a rotational axis (rotor 6 rotates about central axis 6b), and which has one or more blades (vanes 6a) for converting flow energy of wind into rotational energy,
- as well as at least one generator (current generator 8), which is coupled to a hub or shaft (output shaft 7) of the wind wheel (see, e.g., ¶ 62: current generator 8 has input shaft 9, which is mechanically connected to the output shaft 7 of rotor 6) or to an output shaft of a gear connected thereto (see, e.g., ¶ 63: generator 8 may be connected to rotor 6 through a speed multiplier 10), for converting the rotational energy into electrical energy,
- wherein a center of gravity of the wind wheel, together with a hub and rotor shaft and rotatable parts of the generator or of the gear which are coupled to the hub or rotor shaft and rotate around the same rotational axis, is translationally movable in a horizontal or approximately 
- wherein the generator is either a direct current generator or is an alternating current generator with an output side thereof coupled to a rectifier to provide the electrical energy as direct current (see, e.g., ¶ 62: current generator 8 may be a dynamo—i.e., a direct current generator—or an alternator),
- and wherein at least one energy storage (accumulator 13) is coupled to a direct current output of the generator or of the rectifier for receiving and storing the electrical energy (see, e.g., ¶¶ 66-67: accumulator 13 is electrically connected to electric output terminal 11 of electric current generator 8), 
characterized in that 
- the wind wheel (rotor 6) is concealed behind a streamlined cowling (see, e.g., Fig. 6: rotor 6 is concealed behind front grill of the car, with extensions shown, forming what can be broadly interpreted as a ‘cowling’).
However, Munerato et al. appears to be silent regarding the possibility of opening and closing the cowling.
On the other hand, Glynn (Figures 2-5) discloses a wind generator, the wind generator comprising: 
- at least one wind wheel (e.g., wind turbine 19 in Fig. 2; wind turbines 43, 47 in Fig. 4) which is mounted onboard of a road vehicle (e.g., passenger vehicles 11, 35) to be rotatable around a rotational axis, the at least one wind wheel comprising at least one blade (see, e.g., Fig. 3 showing four blades per turbine) configured to convert flow energy of wind into rotational energy, 

- the at least one wind wheel is concealed behind a streamlined cowling (aerodynamic housings 23, 53; see Figs. 2, 4), which may be opened as needed but is closed during acceleration operations so as not to generate air resistance (aerodynamic housings 23, 53 are opened and closed via gates 15, 37, respectively; see also, e.g., column 4, lines 1-17; and, similarly, col. 5, ll. 9-26).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind generator of Munerato et al. with the use of gates to open and close the air path, as taught by Glynn, for the purpose of assisting in deceleration of the vehicle while generating electricity (with gates in open position), while not adding drag to the vehicle during normal operation (with gates in closed position).
Furthermore, Munerato et al. appears to be silent regarding the explicit possibility of providing an air passage/ventilation duct wherein a downstream mouth of said air passage or ventilation duct is at the bottom side underneath the car body of the road vehicle.  Whereas this feature would appear to be implied in the reference, since the incoming air flow would need a duct from which to exit after having passed the wind turbine, the following is noted for expediting prosecution.
On the other hand, Walsh (Figures 1-3) discloses a wind generator comprising:
- at least one wind wheel (current-generating electric microturbines 36, 36’) mounted onboard of a road vehicle (automobile, comprising a chassis 10 and body 12),
- at least one generator (microturbines 36, 36’ include generator portions within hub 38; see, e.g., col. 3, ll. 59-64); and notably comprising:

- and wherein a downstream mouth (exit end 28 of conduit 20) of said air passage or ventilation duct (conduit 20) is at the bottom side underneath the car body of the road vehicle (see, e.g., Fig. 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to understand and/or modify the wind generator of Munerato et al. with the explicit teaching of an air passage to allow inflowing air to exit the car body, as taught by Walsh, for the purpose of providing a clear path of flow for the incoming air flow, thereby minimizing resistance to the air flow, to maximize extraction of energy from the air flow.
Regarding claim 57, as best understood, Munerato et al. discloses a wind generator (auxiliary generator 1 mounted on vehicle; see, e.g., Figs. 1, 6, 6a-6c), comprising:
- at least a one wind wheel (rotor 6 with vanes 6a) which is mounted onboard of a road vehicle (car, no separate number; see, e.g., ¶ 80 and Figs. 1, 6, 6a-6c) to be rotatable around a rotational axis (rotor 6 rotates about central axis 6b), and which has one or more blades (vanes 6a) for converting flow energy of wind into rotational energy,
- as well as at least one generator (current generator 8), which is coupled to a hub or shaft (output shaft 7) of the wind wheel (see, e.g., ¶ 62: current generator 8 has input shaft 9, which is mechanically connected to the output shaft 7 of rotor 6) or to an output shaft of a gear connected thereto (see, e.g., ¶ 63: generator 8 may be connected to rotor 6 through a speed multiplier 10), for converting the rotational energy into electrical energy,

- wherein the generator is either a direct current generator or is an alternating current generator with an output side thereof coupled to a rectifier to provide the electrical energy as direct current (see, e.g., ¶ 62: current generator 8 may be a dynamo—i.e., a direct current generator—or an alternator),
- and wherein at least one energy storage (accumulator 13) is coupled to a direct current output of the generator or of the rectifier for receiving and storing the electrical energy (see, e.g., ¶¶ 66-67: accumulator 13 is electrically connected to electric output terminal 11 of electric current generator 8), 
characterized in that 
- the wind wheel (rotor 6) is concealed behind a streamlined cowling (see, e.g., Fig. 6: rotor 6 is concealed behind front grill of the car, with extensions shown, forming what can be broadly interpreted as a ‘cowling’).
However, Munerato et al. appears to be silent regarding the possibility of opening and closing the cowling.
On the other hand, Glynn (Figures 2-5) discloses a wind generator, the wind generator comprising: 
- at least one wind wheel (e.g., wind turbine 19 in Fig. 2; wind turbines 43, 47 in Fig. 4) which is mounted onboard of a road vehicle (e.g., passenger vehicles 11, 35) to be rotatable 
- at least one generator (electrical generators 25, 55) coupled to the wind wheel (see Figs. 2, 4, respectively); wherein, notably,
- the at least one wind wheel is concealed behind a streamlined cowling (aerodynamic housings 23, 53; see Figs. 2, 4), which may be opened as needed but is closed during acceleration operations so as not to generate air resistance (aerodynamic housings 23, 53 are opened and closed via gates 15, 37, respectively; see also, e.g., column 4, lines 1-17; and, similarly, col. 5, ll. 9-26).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the wind generator of Munerato et al. with the use of gates to open and close the air path, as taught by Glynn, for the purpose of assisting in deceleration of the vehicle while generating electricity (with gates in open position), while not adding drag to the vehicle during normal operation (with gates in closed position).
Furthermore, Munerato et al. appears to be silent regarding the explicit possibility of providing an air passage/ventilation duct wherein a downstream mouth of said air passage or ventilation duct is at the bottom side underneath the car body of the road vehicle.  Whereas this feature would appear to be implied in the reference, since the incoming air flow would need a duct from which to exit after having passed the wind turbine, the following is noted for expediting prosecution.
On the other hand, Walsh (Figures 1-3) discloses a wind generator comprising:

- at least one generator (microturbines 36, 36’ include generator portions within hub 38; see, e.g., col. 3, ll. 59-64); and notably comprising:
- an air passage or ventilation duct (conduit 20) behind the wind wheel (microturbines 36) to allow the inflow wind to leave the car body or the engine compartment (see, e.g., Fig. 3) after rotationally driving the wind wheel (microturbines 36),
- and wherein a downstream mouth (exit end 28 of conduit 20) of said air passage or ventilation duct (conduit 20) is at the bottom side underneath the car body in an area of a diffusor at the underside of the road vehicle (see, e.g., Fig. 3: exit end 28 of conduit 20 allows exiting airflow to diffuse into oncoming airflow flowing under the chassis of the automobile).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to understand and/or modify the wind generator of Munerato et al. with the explicit teaching of an air passage to allow inflowing air to exit the car body, as taught by Walsh, for the purpose of providing a clear path of flow for the incoming air flow, thereby minimizing resistance to the air flow, to maximize extraction of energy from the air flow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
May 20, 2021

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832